
	

114 HR 280 : To authorize the Secretary of Veterans Affairs to recoup bonuses and awards paid to employees of the Department of Veterans Affairs.
U.S. House of Representatives
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 280
		IN THE SENATE OF THE UNITED STATES
		March 3, 2015Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To authorize the Secretary of Veterans Affairs to recoup bonuses and awards paid to employees of
			 the Department of Veterans Affairs.
	
	
		1.Authority to recoup bonuses or awards paid to employees of Department of Veterans Affairs
 (a)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following new section:  715.Recoupment of bonuses or awards paid to employees of Department (a)RecoupmentNotwithstanding any other provision of law, the Secretary may issue an order directing an employee of the Department to repay the amount, or a portion of the amount, of any award or bonus paid to the employee under title 5, including under chapters 45 or 53 of such title, or this title if—
 (1)the Secretary determines such repayment appropriate pursuant to regulations prescribed under subsection (c); and
 (2)before such repayment, the employee is afforded notice and an opportunity for a hearing conducted by another department or agency of the Federal Government.
 (b)ReviewA decision regarding a repayment by an employee pursuant to subsection (a)(2) is final and may not be reviewed by any department or agency or any court.
 (c)RegulationsThe Secretary shall prescribe regulations to carry out this section.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is further amended by adding at the end the following new item:
				
					
						715. Recoupment of bonuses or awards paid to employees of Department..
 (c)Effective dateSection 715 of title 38, United States Code, as added by subsection (a), shall apply with respect to an award or bonus paid by the Secretary of Veterans Affairs to an employee of the Department of Veterans Affairs before, on, or after the date of the enactment of this Act.
 (d)ConstructionNothing in this Act or the amendments made by this Act may be construed to modify the certification issued by the Office of Personnel Management and the Office of Management and Budget regarding the performance appraisal system of the Senior Executive Service of the Department of Veterans Affairs.
			
	Passed the House of Representatives March 2, 2015.Karen L. Haas,Clerk
